EXHIBIT 99 Crown Cork & Seal Company, Inc. INDEX TO FINANCIAL STATEMENTS Financial Statements Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 2 Consolidated Balance Sheets as of December 31, 2008 and 2007 3 Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 4 Consolidated Statements of Shareholders' Equity/(Deficit) and Comprehensive Income/(Loss) for the years ended December 31, 2008, 2007 and 2006 5 Notes to Consoldated Financial Statements 6 Financial Statement Schedule Schedule II – Valuation and Qualifying Accounts and Reserves 31 Crown Cork & Seal Company, Inc. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Crown Holdings, Inc.: In our opinion, the accompanying consolidated financial statements listed in the accompanying index to Exhibit 99 present fairly, in all material respects, the financial position of Crown Cork & Seal Company, Inc. and its subsidiaries at December 31, 2008 and 2007, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. In addition, in our opinion, the financial statement schedule listed in the accompanying index to Exhibit 99 presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements. These financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).
